DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                JOHN BROWN and GEORGENE BROWN,
                           Appellants,

                                     v.

                    OMEGA INSURANCE COMPANY,
                             Appellee.

                               No. 4D21-120

                              [July 21, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502018CA010137XXXMB.

   Earl I. Higgs, Jr., of Higgs Law, P.A., Orlando, for appellants.

   Scot E. Samis of Traub, Lieberman, Straus & Shrewsberry LLP, St.
Petersburg, for appellee.

                        CONFESSION OF ERROR

MAY, J.

    This is an appeal of an attorney’s fees and costs judgment entered
following a final summary judgment. We stayed this appeal pending a
decision in the appeal of the underlying final summary judgment. Order,
Brown v. Omega Ins. Co., No. 4D21-120 (Fla. 4th DCA Feb. 18, 2021) (order
granting motion to stay).

    We reversed the final summary judgment in Brown v. Omega Insurance
Co., 46 Fla. L. Weekly D1218 (Fla. 4th DCA May 26, 2021). The mandate
issued on June 17, 2021. Order, Brown v. Omega Ins. Co., No. 4D21-120
(Fla. 4th DCA June 17, 2021) (order lifting the stay). The parties have now
filed a Confession of Error.

   Based on the reversal of the underlying judgment, and with the consent
of both parties, we reverse the attorney’s fees and costs judgment.
Hickman v. Barclay’s Int’l Realty, Inc., 12 So. 3d 327, 327 (Fla. 4th DCA
2009) (“[W]here an award of attorney’s fees is dependent upon the
judgment obtained, . . . reversal of the . . . judgment necessitates the
reversal of the fee award.” (first alteration in original)).

  Reversed and remanded.

WARNER and LEVINE, JJ., concur.

                          *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                   2